PER CURIAM.
The appellants have failed to provide a' transcript of the proceedings below or a proper substitute and, therefore, the trial court’s ruling must be presumed correct. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980); In re Guardianship of Read, 555 So.2d 869 (Fla. 2d DCA 1989); Ahmed v. Travelers Indem. Co., 516 So.2d 40 (Fla. 3d DCA 1987). Unlike the court in Gold, Vann & White, P.A. v. DeBerry, 1994 WL 150171 (Fla. 4th DCA 1993), we are unable to adequately review the entire trial court record to determine whether the contents of the notes and drawings were important enough to the issues of the case to require a new trial. See Gills v. Angelis, 312 So.2d 536 (Fla. 2d DCA 1975), cert. denied, 330 So.2d 17 (Fla.1976); Schoeppl v. Okolowitz, 133 So.2d 124 (Fla. 3d DCA 1961). Accordingly, the trial court’s order denying the plaintiffs’ request for a new trial is affirmed.
GODERICH, J., concurs.